Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat-generating information technology (IT) component” in at least claim 1. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. heat-generating information technology (IT) component is interpreted to cover at least a server, a blade server, or a rack-mounted server as per [0025] of the specifications.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Eustace Isidore on 02/28/2022.

The application has been amended as follows: 

AMENDMENTS IN THE ABSTRACT
Please amend the abstract as follows:
ABSTRACT
An environmental system protects internal components of a data center from condensation due to exposure to outside air. An environmental controller of the environmental system monitors sensor(s) that detect an outside temperature value and an outside humidity value of the outside air and an interior air temperature value of the data center. The environmental controller identifies an external access request to open an access door that exposes heat-generating IT component(s) within the data center to outside air. Based on the outside and the interior air temperature values and the outside humidity value received from sensor(s), the environmental controller determines that a dew point temperature of the outside air is greater than the interior air temperature. In response, the environmental controller increases a temperature set point of the cooling system to a first temperature value that increases the interior air temperature above the dew point temperature of the outside air.

AMENDMENTS IN THE CLAIMS
Please amend the claims as follows:

1.	(Currently amended)	A method of protecting internal components of a data center from condensation due to exposure to outside air, the method comprising:
monitoring a plurality of sensors that detect an outside temperature value and an outside humidity value of the outside air and an interior air temperature value of the data center;

based on the outside and the interior air temperature values and the outside humidity value received from the plurality of sensors, determining whether a dew point temperature of the outside air is greater than the interior air temperature; and
in response to determining that the dew point temperature of the outside air is greater than the interior air temperature, increasing a temperature set point of the cooling system to a first temperature value that increases the interior air temperature above the dew point temperature of the outside air.

4.	(Currently amended)	The method of claim 2, wherein:
identifying the external access request to open the access door comprises accessing a scheduled maintenance period for the data center[[,]]; and 
the method further comprises:
determining whether the scheduled maintenance period has ended; and
resetting the temperature set point to the second temperature value in response to determining that the scheduled maintenance period has ended.

5.	(Currently amended)	The method of claim 2, wherein:
identifying the external access request to open the access door comprises detecting; and
the method further comprises:
determining whether the person has left the data center based on the access door being closed and no being person detected
resetting the temperature set point to the second temperature value in response to determining that the person has left the data center.

6.	(Currently amended)	The method of claim 1, 

in response to determining that the dew point temperature of the outside air is greater than the interior air temperature of the equipment panel, increasing a temperature set point of the cooling system to increase the interior air temperature within the equipment panel above the dew point temperature of the outside air.

10.	(Currently amended)	The method of claim 1, further comprising:
determining whether the interior temperature has reached the temperature set point at which the interior air temperature is above the dew point temperature of the outside air; and
in response to determining that the interior temperature has reached the temperature set point:
holding the interior temperature at the temperature set point for a period of time required by a thermal mass of the at least one heat-generating IT component to have a surface temperature that is above the dew point temperature of the outside air; and
presenting an indication, via the externally exposed user interface device proximate to the access door, that access via the access door is approved in response determining that the period of time has elapsed.

11.	(Currently amended)	The method of claim 1, further comprising:
accessing an inventory of the at least one heat-generating IT component;
identifying, based on the inventory, particular IT components of the at least one heat-generating IT component that are designated for protecting from condensation; [[and]]
determining whether the particular IT components are operating at or above a threshold power level that corresponds to a surface temperature of the particular IT components that is above the dew point temperature of the outside air;

in response to determining that the particular IT components are not operating at or above the threshold power level, delaying access via the access door, based on the surface temperature of the IT components and the internal air temperature both being below the dew point temperature.

12.	(Currently amended)	The method of claim 1, wherein:
determining whether the dew point temperature of the outside air is greater than the interior air temperature comprises adjusting upward an initial dew point temperature estimate by a first temperature offset; and
the method further comprises increasing the temperature set point of the cooling system to the first temperature value that increases the interior air temperature above the dew point temperature of the outside air by a second temperature offset, the first and second temperature offsets mitigating occurrence of condensation within the data center attributable to variations in sensed and actual temperature and humidity inside and outside of the data center.

13.	(Currently amended)	An environmental system of a data center, the environmental system comprising:
one or more cooling and heating units that circulate air through a data center;
a plurality of sensors that detect an outside temperature value and an outside humidity value of the outside air and an interior temperature value of the data center;
a memory containing a cooling mode and external access control (CM/EAC) application; and
a controller that is communicatively coupled to the one or more cooling and heating units, the one or more sensors, and the memory, the controller executing the CM/EAC application to enable the data center cooling system to:
plurality of sensors that detect an outside temperature value and an outside humidity value of the outside air and an interior air temperature value of the data center;
identify an external access request to open an access door that exposes at least one heat-generating information technology (IT) component within the data center to outside air;
based on the outside and the interior air temperature values and the outside humidity value received from the plurality of sensors, determine whether a dew point temperature of the outside air is greater than the interior air temperature; and
in response to determining that the dew point temperature of the outside air is greater than the interior air temperature, increase a temperature set point of the cooling system to a first temperature value that increases the interior air temperature above the dew point temperature of the outside air.

16.	(Currently amended)	The environmental system of claim 14, wherein the controller executes the CM/EAC application to:
identify the external access request to open the access door by detecting
determine whether the person has left the data center based on the access door being closed and no person being detected
reset the temperature set point to the second temperature value in response to determining that the person has left the data center.

19.	(Currently amended)	The environmental system of claim 13, further comprising:
determining whether the interior temperature has reached the temperature set point at which the interior air temperature is above the dew point temperature of the outside air; and
in response to determining that the interior temperature has reached the temperature set point:

presenting an indication, via the externally exposed user interface device proximate to the access door, that access via the access door is approved in response determining that the period of time has elapsed.

20.	(Currently amended)	A data center comprising:
a volumetric container;
at least one heat-generating information technology (IT) component positioned in the volumetric container; and
an environmental system comprising:
one or more cooling and heating units that circulates air through the data center;
a plurality of sensors that detect an outside temperature value and an outside humidity value of the outside air and an interior temperature value of the data center;
a memory containing a cooling mode and external access control (CM/EAC) application; and
a controller that is communicatively coupled to the one or more cooling and heating units, the one or more sensors, and the memory, the controller executing the CM/EAC application to enable the data center cooling system to:
monitor the plurality of sensors that detect an outside temperature value and an outside humidity value of the outside air and an interior air temperature value of the data center;
identify an external access request to open an access door that exposes at least one heat-generating IT component within the data center to outside air;
based on the outside and the interior air temperature values and the outside humidity value received from the plurality of sensors, determine whether a dew point temperature of the outside air is greater than the interior air temperature; and
a first temperature value that increases the interior air temperature above the dew point temperature of the outside air.

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a controller configured to monitor a plurality of sensors that detect an outside temperature value, and an outside humidity value, and an interior air temperature value of the data center; identify an external access request to open an access door that exposes at least one heat-generating information technology (IT) component within the data center to outside air; wherein based on the outside and the interior air temperature values and the outside humidity value received from the one or more sensors, the controller determines whether a dew point temperature of the outside air is greater than the interior air temperature; and in response to determining that the dew point temperature of the outside air is greater than the interior air temperature, the controller increases a temperature set point of the cooling system to a first temperature value that increases the interior air temperature above the dew point temperature of the outside air.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763